Citation Nr: 0725336	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  06-01 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Marine 
Corps from March 1968 to September 1970, to include combat 
duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which granted service connection and 
assigned a 30 percent rating for PTSD.  The veteran appeals 
for the assignment of a higher initial rating.

Claims such as this one placed in appellate status by 
disagreement with the initial rating award and not yet 
ultimately resolved, are original claims as opposed to new 
claims for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id.

The veteran appeared at a Videoconference Hearing before the 
undersigned Veterans Law Judge in June 2007.  A transcript is 
associated with the claims folder.  


FINDINGS OF FACT

1.  Prior to May 23, 2005, the veteran's service-connected 
PTSD was productive of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks; it was 
not manifested by occupational and social impairment with 
reduced reliability and productivity.

2.  Since May 23, 2005, the veteran's PTSD has been 
productive of occupational and social impairment in most 
areas; he has limited social interaction, manifests some 
delusional behavior, is depressed in mood, has displayed 
passive suicidal and homicidal ideation (without specific 
plan), and has difficulty maintaining composure in stressful 
situations; the veteran's PTSD has not been manifested by 
total social and industrial inadaptability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for PTSD, prior to May 23, 2005, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§  3.102, 3.159, 4.130, Diagnostic Code 9411 (2006).

2.  The criteria for a staged 70 percent evaluation for PTSD 
from May 23, 2005, but no more than 70 percent, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
  
VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In an August 2004 letter, the veteran was notified of 
the information and evidence needed to substantiate and 
complete his claim.  The veteran was specifically informed as 
to what evidence he was to provide and to what evidence VA 
would attempt to obtain on his behalf.  He was also notified 
of the need to give VA any evidence pertaining to his claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the United States Court of Appeals for Veterans Claims 
(Veterans Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, VCAA notice was provided in August 2004, before 
the May 2005 RO decision that is the subject of this appeal.

With respect to the Dingess requirements, the veteran was 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
his claim for an increase be granted, albeit after the 
initial denial of his claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board is cognizant 
of recent Federal Circuit decisions pertaining to prejudicial 
error.  Specifically, in Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007), the Federal Circuit held that any 
error by VA in providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial 
and that once an error is identified by the Veterans Court 
(Court of Appeals for Veterans Claims), the burden shifts to 
VA to demonstrate that the error was not prejudicial.  The 
Federal Circuit reversed the Court of Appeals for Veterans 
Claims' holding that an appellant before the Court has the 
initial burden of demonstrating prejudice due to VA error 
involving: (1) providing notice of the parties' respective 
obligations to obtain the information and evidence necessary 
to substantiate the claim: (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  See also 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  

For reasons discussed in further detail below, the 
psychiatric evidence of record supports a staged rating of 70 
percent from May 23, 2005; the preponderance of the evidence 
is against a rating in excess of 30 percent before that date 
and for a rating in excess of 70 percent from May 23, 2005.  
Accordingly, any question of a higher rating during either 
period of time or a different or earlier effective date is 
moot.  Under these circumstances, the presumption of 
prejudice raised by the untimely notice of the Dingess 
requirements is rebutted.

Moreover, this appeal arises from a notice of disagreement 
with an initial rating assigned following the grant of 
service connection.  The United States Court of Appeals for 
Veterans Claims (Court) has held that once service connection 
is granted, the claim is substantiated, and further VCAA 
notice is generally not required.  See Dunlap v. Nicholson, 
No. 03- 0320 (U.S. Vet. App. Mar. 22, 2007

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.  While the veteran does not have the burden 
of demonstrating prejudice, it is  pertinent to note that the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.   

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran and examinations to evaluate the disability at issue 
have been conducted.  The examinations and other relevant 
evidence of record provide findings that are adequate for 
rating purposes.  Under these circumstances, there is no duty 
to provide another examination or medical opinion.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-Increased Rating (General)

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In a claim arising from an initial grant of service 
connection, it is not the present levels of disability which 
are of primary importance.  Rather, the entire period, (from 
the filing of the claim forward) is to be considered to 
ensure that consideration is given to the possibility of 
"staged ratings"; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Legal Criteria-Increased Rating (PTSD)

Diagnostic Code 9411 addresses PTSD.  Under that code, 
evaluations may be assigned ranging between 0 and 100 
percent.  The veteran is currently assigned a 30 percent 
disability rating.  This evaluation is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is assigned when PTSD causes occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A maximum 100 percent rating is assigned for PTSD that causes 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

The global assessment of functioning (GAF) is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. 
App. 240, 243 (1995).  A GAF from 61 to 70 indicates some 
mild symptoms, (e.g., depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships. A GAF from 51 to 60 
is defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with co-workers).  A GAF of 41 
to 50 is defined as "Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  DSM-
IV, at 32; Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

The symptoms listed in the rating schedule are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).


Analysis

The veteran contends, in essence, that his PTSD is more 
disabling than currently evaluated.    

The veteran was afforded a comprehensive VA psychological 
examination in December 2004.  The associated report listed a 
diagnosis of PTSD with a GAF score of 60.  The veteran 
detailed a very significant combat history, and reported 
being troubled by nightmares of these experiences.  His sleep 
was so disturbed by intrusive thoughts, that he reported 
being unable to share a bed with his spouse due to constant 
thrashing and moving about.  The veteran described his 
emotional state as "moody" and the examiner noted dysphoria 
with passive suicidal ideation.  It was noted that he was 
employed as a school custodian, although this job was a 
source of conflict and stress in his life and he reported 
that he only works part time.  

A VA psychiatric examination in on May 23, 2005 resulted in a 
GAF score of 50.  Clinical findings recorded at that time 
included depression with some difficulty finding the 
therapeutic dose of antidepressant medication, sleep 
disturbance, and nightmares. 

The Board finds that prior to May 23, 2005, the veteran's 
service-connected PTSD was productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks; it was not manifested by occupational and social 
impairment with reduced reliability and productivity.

The veteran has actively participated in counseling for his 
PTSD with a VA social worker over the last several years.  In 
these counseling sessions, the veteran has reported problems 
in his employment as being a constant cause of stress.  
Specifically, he reported being asked to resign due to an 
inability to work well with others.  On one occasion, the 
veteran had a delusional episode where he believed that 
multiple persons had knowledge of his home security system so 
that they could destroy his mail box without fear of legal 
consequences.  The social worker reported that such a 
scenario was unlikely, and that the veteran was experiencing 
delusions.  

The veteran was afforded another VA psychological examination 
in May 2006.  The examiner noted individual therapy and 
psychiatric treatment frequently from June 2004 to May 2006.  
During the examination, the veteran reported a belief that he 
worked in a hostile work environment.  Interpersonal 
relationships were again noted to be a problem for the 
veteran, and he stated that there are periods of time when he 
does not speak to his wife for several weeks.  The veteran 
does not maintain an intimate relationship with his wife, and 
reported that he sleeps in a different room from her.  
Socially, the veteran reported having minimal friendships, 
with only one fellow veteran listed as an associate.  The 
veteran does not belong to any groups, clubs, or 
organizations, and his employment takes place on the late 
shift, where he sees fewer people.  He acknowledged thoughts 
of death and suicide, but there was no specific plan 
mentioned.  Crowd avoidance was reported, as well as other 
isolationist behavior such as placing dark covers over his 
windows to keep others away.  There were certain noises, 
sights, and sounds which triggered Vietnam combat memories.  
Specifically, the sight of a person in military fatigues, the 
smell of canvas, or the noise of a helicopter will make him 
revisit his traumatic experiences.  

During the most recent examination, the veteran was neatly 
and appropriately dressed, and his speech was fluent and 
relevant to the discussed topic.  There were no noted 
psychotic features; however, the veteran did report 
audiological and visual perceptual phenomenon.  The veteran's 
mood was dysphoric, primarily depressed, and a GAF score of 
52 was entered.  

In June 2007, the veteran was afforded a Videoconference 
Hearing where he reported a history of suicidal ideation.  
This was confirmed in a July 2006 clinical report, where the 
veteran stated that he has sat by railroad tracks in the past 
contemplating his own demise.  In October 2006, the veteran's 
social worker submitted a letter which offered an opinion 
that the veteran was unemployable.  In this letter, the 
social worker also stated that the veteran's work situation 
has made him voice homicidal ideation, but there has been no 
specific plan.  

In applying the general rating formula under Code 9411, the 
Board notes that beginning May 23, 2005, there is evidence of 
depressed mood, with significant social avoidance as well as 
a history of suicidal and homicidal ideation.  The veteran is 
able to work, but only for a few hours every day and only at 
night when he would not be in contact with other people.  
There is some delusional behavior, although it is not 
persistent.  The veteran's hygiene is, for the most part, 
appropriate (there is one clinical notation of disheveled 
appearance).  These manifestations are significant in light 
of the regulatory criteria, in that they support an 
evaluation in excess of 30 percent.  Specifically, the 
presence of recurring suicidal ideation, mood disturbance, 
intermittent delusions, and difficulty in social and intimate 
relationships support a finding of deficiency in most areas.  
Thus, a staged 70 percent rating is warranted from May 23, 
2005.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  As for 
the maximum 100 percent rating, the veteran has not shown 
persistent hallucinations, his hygiene is mostly adequate, he 
is not a constant danger of hurting his self or others 
(despite periodic and unspecified homicidal and suicidal 
thoughts), he has not shown disorientation to time or place, 
and is able to keep in a marital and employment relationship 
despite significant difficulties.  As such, the schedular 
criteria for a rating in excess of 70 percent have not been 
met.  Id.    

The veteran's social worker submitted a statement declaring 
the veteran to be unemployable.  This is in contrast to the 
evidence of record which shows that the veteran maintains 
employment as a high school night custodian.  The Board notes 
that the veteran is limited in the type and length of the 
work he can perform, and such limitation is considered in the 
increase of his rating to 70 percent from May 23, 2005.  

Accordingly, the Board finds that from May 23, 2005, the 
veteran's PTSD has been productive of occupational and social 
impairment in most areas; the veteran has limited social 
interaction, manifests some delusional behavior, is depressed 
in mood, has displayed passive suicidal and homicidal 
ideation (without specific plan), and has difficulty 
maintaining composure in stressful situations; it has not 
been manifested by total social and industrial 
inadaptability.  

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's PTSD, which would 
take the veteran's case outside the norm so as to warrant an 
extraschedular rating for either period of time at issue.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).


ORDER

Entitlement to an initial or staged rating in excess of 30 
percent for PTSD prior to from May 23, 2005, is denied. 

Entitlement to a staged rating of 70 percent for PTSD from 
May 23, 2005, but no more than 70 percent, is granted, 
subject to the laws and regulations pertaining to the payment 
of monetary benefits.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


